Title: Agreement with Lewis Lemart, 10 April 1784
From: Washington, George
To: 



[Mount Vernon, 10 April 1784]

I hereby empower Mr Lewis Lemart to receive such Rents as are due to me upon the Land tract on which he himself lives, and which lyes partly in the County of Fauquier and partly in Loudoun.1 give him the same powers with respect to my other Tract on Goose Creek, near Mr Robert Ashby’s—and I authorize him to make distress for the annual or Transfer Rents which are reserved to me by the Leases. and this he is in a more especial manner to do from such persons as are about to remove from off the Land—He will see by the Lease (for I have it not ⟨in⟩ My power at this moment, to make out the Accts for each Man individually⟨)⟩ for many years they have been subjec⟨t⟩ to the payment of Rent, and he will make no allowances save such as appear by receipts from myself, Mr Lund Washington or any public Officer, by way of deduction without further authority from me. He is not to detain any money which he receives under this power, in his hands longer than can well be avoided; but shall transmit the same to me with an Acct of the sums, from whom, and when received as soon as possible.

For his trouble in all these acts and doings, and in full compensation for all his expences, I hereby agree to allow him five prCent all the monies which he shall actually pay into my hands, or to any other person by my order—this power to remain in force till revoked by me. Given under my hand at Mount Vernon the 10th day of April 1784

Go: Washington

